Judgment of the County Court, Kings County, convicting the appellant of the crimes of robbery in the first degree, grand larceny in the second degree and assault in the second degree, reversed upon the law and the facts and a new trial ordered. In our opinion the exclusion by the trial court of proof by appellant’s attending physician of appellant’s physical condition at the time of the alleged crime, proffered to establish that appellant was then physically unable to commit the crime as described by the complainant, was a prejudicial error which affected substantial rights of appellant. (People v. Wells, 272 N. Y. 215.) Nolan, P. J., Johnston, Adel, Sneed and MaeCrate, JJ., concur.